Citation Nr: 1717971	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  04-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant is represented by:  The American Legion




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The appellant had reserve service in the Army National Guard from February 1967 to July 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in November 2007, June 2009, and January 2011 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for hearing loss, tinnitus, and low back, left foot, and right knee disabilities, which he asserts were caused by injuries sustained during periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) while serving in the Army National Guard.

Treatment records have been obtained from the appellant's Army National Guard service through July 1997, with the most recent periodic physical examination dated February 1995.  In the November 2007 remand, the Board noted that the appellant served in the Army National Guard through July 2000 and directed the AOJ to contact the appropriate record repositories to request all outstanding Army National Guard treatment records from 1995 through July 2000.  The Board also directed the AOJ to schedule the Veteran for another VA examination "if and only if any of    the claimed injuries to the low back, right knee, or left foot occurred during a period of the [appellant's] ACDUTRA or INACDUTRA" and to schedule another VA audiological examination "if and only if additional service medical records are obtained pertaining to the [appellant's] period of National Guard service."  (emphasis in original).  

Thereafter, the AOJ requested all outstanding records from the Office of the Adjutant General of California and received a duplicate copy of a February 1995 report of medical examination.  In an April 2008 correspondence, the Office of the Adjutant General of California indicated that the Veteran's complete file was sent to the National Personnel Records Center (NPRC).  In September 2008, the NPRC indicated that it already sent all records in its possession.  However, in an August 2009 correspondence, the Office of the Adjutant General of California indicated that upon the appellant's separation from the Army National Guard, his medical records were sent to the Records Management Center (RMC).  Although an initial February 2002 request for medical records notes that service medical records are not located at the RMC, the record does not show that an actual request for such records was ever made to the RMC.  In light of the August 2009 correspondence from the Office of the Adjutant General of California indicating that the appellant's medical records were sent to the RMC, the Board finds that a remand is necessary in order to make a request to the RMC for all outstanding Army National Guard treatment records, to specifically include records of treatment and physical examinations from February 1995 to July 2000.  If any records from February 1995 through July 2000 are not obtained, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2016).

The appellant underwent a VA examination pursuant to all of his service connection claims in March 2003, and a supplemental opinion was issued in April 2005 with respect to his service connection claims for hearing loss and tinnitus.  As previously noted, in November 2007, the Board directed the AOJ to schedule the Veteran for another VA examination only if it received additional relevant Army National Guard treatment records.  As no relevant treatment records were obtained, a second VA examination was not necessary to adjudicate the appellant's service connection claims and should not have been scheduled according to the terms of the Board's November 2007 remand directives.  

Nevertheless, the AOJ attempted to schedule the Veteran for another VA examination.  The record shows that the appellant did not appear for his examination due to medical travel restrictions, and he submitted documentation from a physician indicating that he is limited to operating a motor vehicle to and from work for one hour.  In the June 2009 and January 2011 remands, the Board directed the AOJ to attempt to reschedule the appellant's VA examination with consideration of his travel restrictions.  Thereafter, the AOJ made numerous attempts to schedule the appellant for a VA examination at locations closer to his home, but he indicated that he would not travel outside of the town in which he resided.  However, given that the appellant has already received a physical examination to assess the current nature of his claimed disabilities, the Board finds that another examination is not necessary to adjudicate his claims and that a VA medical opinion is sufficient if additional Army National Guard treatment records are obtained.  See 38 U.S.C.A. § 5103A (VA's duty to assist requires providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim) (emphasis added).  Moreover, as a second VA examination was only to have been scheduled in the event that additional relevant records were received, the Board emphasizes that the AOJ should only obtain a VA medical opinion if additional Army National Guard records are obtained which show injuries to the low back, right knee, or left foot during a period of ACDUTRA or INACDUTRA and/or contain any additional records relevant to the appellant's service connection claim for hearing loss or tinnitus.

Finally, as noted in the Board's prior remands, private treatment records submitted by the appellant appear to be incomplete, and the appellant has not responded to VA's requests for authorizations to obtain his complete private treatment records.  Furthermore, the appellant has not responded to VA's requests for the specific dates, locations, and circumstances of his claimed left foot and right knee injuries, and the claims file contains a formal finding of a lack of information to corroborate the Veteran's assertion that he was serving on ACDUTRA or INACDUTRA on the date of his claimed low back injury.  As this matter is being remanded for other reasons, the appellant should be afforded another opportunity to submit or request that VA obtain all outstanding private treatment records relevant to his service connection claims and information pertaining to the specific dates, locations, and circumstances of his claimed injuries.  The appellant is again reminded that he has a duty to cooperate in the development of his claims and that his failure to do so may result in adverse action.  See 38 C.F.R. § 3.158 (2016) ("where evidence requested  . . . is not furnished within 1 year after the date of request, the claim will be considered abandoned"); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is not always a "one-way street").  

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to provide the specific dates, locations, and circumstances pertaining to his claimed injuries.  

2. Ask the appellant to provide the names and addresses of all medical care providers who have treated him for all claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any records are not available, the appellant should be notified of such.

3. Contact the RMC or appropriate facility and request any outstanding Army National Guard treatment records, to specifically include records of treatment and periodic physical examinations dated February 1995 through July 2000.  All efforts to obtain these records should be documented.  If any records cannot be obtained, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and the Veteran should be notified of such.

4. If, and only if, additional Army National Guard records are obtained which show an injury to the low back, right knee, and/or left foot during a period of ACDUTRA or INACDUTRA, the AOJ should provide the claims file to an appropriate examiner to obtain a supplemental opinion.   A VA medical opinion should only be obtained with respect to a claimed disability if additional Army National Guard records relevant to that claim are received.

If a VA medical opinion is requested for a claimed disability, the examiner must review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that a currently diagnosed low back, right knee, and/or left foot disability was incurred as a result of an injury sustained during a period of ACDUTRA or INACDUTRA.  A complete rationale for all opinions must be provided.  

5. If, and only if, additional Army National Guard records are obtained which are relevant to the appellant's service connection claims for hearing loss and/or tinnitus, the AOJ should provide the claims file to an appropriate examiner to obtain a supplemental opinion.   

If a VA medical opinion is requested, the examiner must review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's current hearing loss and/or tinnitus was incurred as a result of noise exposure during a period of ACDUTRA or INACDUTRA.  A complete rationale for all opinions must be provided.  

6. After undertaking the development above and any additional development deemed necessary, the appellant's service connection claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




